Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. ________

ARROW ELECTRONICS, INC.,

               Plaintiff,

       v.

DRAGONWAVE-X, LLC,
COMSOVEREIGN HOLDING CORP., and
DANIEL L. HODGES,

               Defendants.


                             COMPLAINT AND JURY DEMAND

       Plaintiff Arrow Electronics, Inc. (“Arrow”) alleges the following for its Complaint and

Jury Demand (the “Complaint”) against DragonWave-X, LLC (“DragonWave-X”),

ComSovereign Holding Corp. (“ComSovereign”), and Daniel L. Hodges:

                                NATURE OF THE ACTION

       1.     On January 17, 2020, Arrow filed suit in the U.S. District Court for the District of

Colorado against DragonWave-X and ComSovereign, seeking past-due payment for merchandise

that Arrow supplied to DragonWave-X; past-due payment for non-cancelable, non-returnable

merchandise (“NCNR Merchandise”) that DragonWave-X ordered from Arrow; and interest

charges, carrying costs, and fees accrued by Arrow. Arrow Electronics, Inc. v. DragonWave-X,

LLC, et al., No. 20-cv-00149 (D. Colo.).

       2.     On June 12, 2020, DragonWave-X, ComSovereign, and ComSovereign’s

processor-by-merger entered into a Confidential Settlement Agreement and Mutual Release with
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 2 of 12




Arrow (the “2020 Settlement” or “Settlement,” attached hereto as Exhibit 1), in which Arrow

agreed to dismiss its claim against ComSovereign, DragonWave-X agreed to a confessed

judgment in favor of Arrow for $503,500.00 that resolved the case, and ComSovereign

guaranteed that payment by DragonWave-X. (Settlement at 2 ¶ I(A), (B), (D).)

        3.     Under the 2020 Settlement, Arrow also agreed to defer payment from

DragonWave-X and ComSovereign until August 15, 2020 while reserving the right to sue in

Colorado for the full payment, including interest and attorneys’ fees, if DragonWave-X and

ComSovereign failed to timely pay. (Settlement at 2 ¶ I(C).)

        4.     Arrow, DragonWave-X, and ComSovereign later executed two amendments,

which extended DragonWave-X and ComSovereign’s payment deadline to November 6, 2020 in

exchange for additional principal and penalties owed to Arrow.

        5.     At the same time as the second amendment to the 2020 Settlement, Daniel L.

Hodges, the manager of DragonWave-X and chief executive officer of ComSovereign, signed a

Personal Guaranty (“Guaranty,” attached hereto as Exhibit 2), in which he guaranteed complete

and timely payment of DragonWave-X and ComSovereign’s then-remaining debt in exchange

for Arrow extending the companies’ payment deadline to November 6, 2020 and forbearing from

immediate enforcement of the companies’ debt. (Guaranty ¶ 1.)

        6.     Pursuant to the 2020 Settlement and the Guaranty, Arrow now brings suit to

recover the remaining principal due under the 2020 Settlement—$313,000.00—plus additional

contractual penalties, contractual interest, attorneys’ fees, and costs of more than $30,000.00 to

date.




                                                 2
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 3 of 12




                          PARTIES, JURISDICTION, AND VENUE

         7.    Plaintiff Arrow Electronics, Inc. is a New York corporation with its principal

place of business at 9201 East Dry Creek Road in Englewood, Colorado.

         8.    Arrow is a global provider of electronics products, services, and solutions for

industrial and commercial users.

         9.    Defendant DragonWave-X, LLC is an Arizona limited liability company and,

according to the Arizona Corporation Commission, its sole member is ComSovereign Corp.

(“CSC”), which is a Delaware corporation with its principal place of business in Tucson,

Arizona.

         10.   Defendant ComSovereign Holding Corp. is a Nevada corporation and, according

to its SEC filings, its principal place of business is 5000 Quorum Drive, Suite 400 in Dallas,

Texas.

         11.   Defendant Daniel L. Hodges is the chief executive officer of ComSovereign and

the manager of DragonWave-X. On information and belief, Mr. Hodges is a resident of

Arizona.

         12.   This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1332(a). Complete diversity exists between Plaintiff and Defendants, and the amount-in-

controversy exceeds $75,000.00, excluding interest and costs.

         13.   This Court has personal jurisdiction over Defendants because they consented to

personal jurisdiction in Colorado. (Settlement at 5, ¶ IV(J); Guaranty ¶ 5.) Further, each of the

Defendants—directly or through the actions of their shared agent, Daniel L. Hodges, and other

employees and agents—purposefully directed e-mails, phone calls, orders, payments,



                                                 3
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 4 of 12




negotiations, contracts, and other business into Colorado in dealing with Arrow in relation to the

matters giving rise to the claims herein.

       14.     Venue is proper in the U.S. District Court for the District of Colorado because

Defendants consented to venue in this District. (Settlement at 5, ¶ IV(J); Guaranty ¶ 5.) Venue

also is proper under 28 U.S.C. § 1391(b), because a substantial portion of the events or omissions

giving rise to the claims herein occurred in this District.

                                  GENERAL ALLEGATIONS

Factual Background

       15.     In November and December 2018, Arrow delivered merchandise to DragonWave-

X worth $124,706.10, and Arrow invoiced DragonWave-X for the deliveries. DragonWave-X

also agreed to take delivery of and pay Arrow for NCNR Merchandise worth $519,750.00.

DragonWave-X failed to timely pay these amounts.

       16.     In November 2019, Arrow, DragonWave-X, and CSC entered into a forbearance

agreement (the “2019 Forbearance”), under which Arrow agreed to forbear from taking legal

action against DragonWave-X or CSC for the failure to pay Arrow, but only if DragonWave-X

and CSC met payment obligations established in the 2019 Forbearance.

       17.     DragonWave-X and CSC failed to timely pay Arrow under the 2019 Forbearance.

Despite Arrow’s demand to cure and Mr. Hodges’s and others’ assurances that payment was

forthcoming, DragonWave-X and CSC defaulted under the 2019 Forbearance.

Prior Lawsuit and 2020 Settlement

       18.     On January 17, 2020, Arrow filed suit in this Court against DragonWave-X and

ComSovereign (which Arrow alleged had assumed CSC’s obligations) for breach of the 2019




                                                  4
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 5 of 12




Forbearance. See Arrow Electronics, Inc. v. DragonWave-X, LLC, et al., No. 20-cv-00149 (D.

Colo.).

          19.   On June 12, 2020, DragonWave-X, ComSovereign, and CSC entered into the

2020 Settlement with Arrow, in which DragonWave-X admitted that it owed Arrow $503,500.00

and stipulated to a judgment against it in that amount. (Settlement at 2 ¶ I(B).) DragonWave-X

agreed to pay Arrow the judgment amount on or before August 15, 2020. (Settlement at 2

¶ I(C).) In return, Arrow agreed to delay enforcement of that obligation until after August 15,

2020. (Id.)

          20.   Arrow also agreed to dismiss ComSovereign as a defendant from the prior case.

(Settlement at 1 ¶ I(A).) In exchange, ComSovereign guaranteed timely payment of

DragonWave-X’s obligations under the 2020 Settlement. (Settlement at 2 ¶ I(D).)

          21.   The 2020 Settlement provided that, upon timely payment, Arrow would deliver

the NCNR Merchandise in Arrow’s possession to DragonWave-X. (Settlement at 2 ¶ I(E).)

          22.   The 2020 Settlement further provided that, if neither DragonWave-X nor

ComSovereign satisfied their payment obligations, Arrow would be entitled to (1) dispose of the

NCNR Merchandise as it saw fit; (2) collect payment, including by enforcing the judgment

against DragonWave-X; and (3) collect 12% per year interest plus reasonable attorneys’ fees and

costs. (Settlement at 2-3 ¶ I(F).)

          23.   DragonWave-X and ComSovereign both waived their right to notice and an

opportunity to cure any default under the 2020 Settlement. (Settlement at 3 ¶ I(G).)




                                                5
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 6 of 12




        24.      DragonWave-X and ComSovereign released Arrow from all claims,

counterclaims, appeals, costs, and any other potential liability relating to the dispute. (Settlement

at 3 ¶ II(A).)

        25.      The 2020 Settlement provided that the 2019 Forbearance and all other contracts

between or among Arrow, DragonWave-X, ComSovereign, and CSC were terminated.

(Settlement at 4 ¶ II(C).)

        26.      On June 15, 2020, Arrow dismissed ComSovereign from the prior case, and the

court entered judgment in favor of Arrow and against DragonWave-X in the amount of

$503,500.00.

Amendments to 2020 Settlement & Mr. Hodges’s Personal Guaranty

        27.      On August 14, 2020, DragonWave-X, ComSovereign, and Arrow executed the

First Amendment to the 2020 Settlement (“First Amendment” or “FA,” attached hereto as

Exhibit 3).

        28.      Arrow, ComSovereign, and DragonWave-X executed the First Amendment

because DragonWave-X and ComSovereign required additional time to make payment under the

2020 Settlement. (FA at 1.)

        29.      The First Amendment increased the principal amount owed from $503,500.00 to

$513,000.00 in exchange for the requested payment extension. (FA at 1.)

        30.      The First Amendment required two installment payments, with $200,000.00 due

on or before August 17, 2020 and $313,000.00 due on or before September 18, 2020. (FA at 1.)

        31.      DragonWave-X paid the first installment payment of $200,000.00.




                                                 6
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 7 of 12




       32.     DragonWave-X failed to make the second installment payment on or before

September 18, 2020.

       33.     On September 28, 2020, DragonWave-X, ComSovereign, and Arrow executed the

Second Amendment to the 2020 Settlement (“Second Amendment” or “SA,” attached hereto as

Exhibit 4).

       34.     They executed the Second Amendment because DragonWave-X and

ComSovereign required another extension of time to make payment under the 2020 Settlement.

(SA at 1.)

       35.     The Second Amendment provided that DragonWave-X would pay Arrow the

remaining principal balance of $313,000.00, a $3,000.00 late-payment penalty, and further

penalties of $1,500.00 per week after September 28, 2020 until full payment was made. (SA at

1-2.) The Second Amendment also extended the deadline for all remaining payments to no later

than November 6, 2020. (SA at 1.)

       36.     As inducement for Arrow to execute the Second Amendment, Daniel L. Hodges

executed the Guaranty, in which he absolutely and unconditionally guaranteed DragonWave-X

and ComSovereign’s payment obligations under the 2020 Settlement and amendments.

(Guaranty ¶¶ 1, 3.)

       37.     Mr. Hodges waived any right to notice. (Guaranty ¶ 3.)

Breach and Damages

       38.     To date, neither DragonWave-X, ComSovereign, nor Mr. Hodges has paid the

amount due under the 2020 Settlement, as amended, or the Guaranty, even after payment has

come due.



                                               7
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 8 of 12




       39.     Accordingly, Arrow now brings suit to recover the remaining principal of

$313,000.00 due under the 2020 Settlement, plus contractual penalties; contractual interest of

12% per year on the principal, measured from June 12, 2020; and attorneys’ fees and costs

expended to enforce Arrow’s rights—all of which amounts to more than $30,000.00 to date.

                                FIRST CLAIM FOR RELIEF
                  (Breach of the 2020 Settlement—Against DragonWave-X)

       40.     The preceding allegations are incorporated as though set forth fully herein.

       41.     Under the 2020 Settlement and subsequent amendments, in exchange for Arrow

dismissing ComSovereign from a prior lawsuit and forbearing enforcement of its right to

payment, DragonWave-X agreed to pay Arrow a total of $513,000.00 over two installments.

       42.     DragonWave-X agreed that, if it did not satisfy its obligations under the 2020

Settlement and amendments, Arrow was entitled to collect from it the $513,000.00, less any

payments tendered by DragonWave-X.

       43.     DragonWave-X also agreed that, if it failed to satisfy its obligations, Arrow was

entitled to contractual penalties, interest on the unpaid principal at a rate of 12% per year, and

reasonable attorneys’ fees and costs.

       44.     Consistent with its obligations under the 2020 Settlement, Arrow dismissed

ComSovereign from the prior lawsuit and forbore from enforcing its judgment against

DragonWave-X, but DragonWave-X failed to make full payment as required by the 2020

Settlement and amendments.

       45.     DragonWave-X owes Arrow $313,000.00 in principal pursuant to the 2020

Settlement, including $10,000.00 added by mutual amendment.




                                                  8
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 9 of 12




       46.     Under the 2020 Settlement, as amended, Arrow also is entitled to an additional

$3,000.00 late-payment penalty, plus $1,500.00 per week after September 28, 2020; contractual

interest of 12% per year on the principal, measured from June 12, 2020; and attorneys’ fees and

costs expended to enforce Arrow’s rights.

       47.       Based on the foregoing, Arrow has already suffered damages in excess of

$340,000.00, and will suffer further damages in the form of accruing contractual penalties,

contractual interest, and attorneys’ fees and costs.1

                               SECOND CLAIM FOR RELIEF
                   (Breach of the 2020 Settlement—Against ComSovereign)

       48.     The preceding allegations are incorporated as though set forth fully herein.

       49.     In exchange for Arrow settling its prior case against DragonWave-X and

ComSovereign, ComSovereign guaranteed DragonWave-X’s full payment obligation under the

2020 Settlement as though that obligation was fully its own.

       50.     Under the 2020 Settlement, DragonWave-X currently owes Arrow principal in the

amount of $313,000.00, plus penalties, interest, and attorneys’ fees and costs.

       51.     ComSovereign failed to pay all amounts due and owing to Arrow by

DragonWave-X by the agreed date.




1
         As noted above, on June 15, 2020, the U.S. District Court for the District of Colorado
entered a judgment against DragonWave-X for $503,500.00, of which $200,000.00 was satisfied
by a payment to Arrow. In light of additional principal, penalties, interest, and fees that have
accrued since the judgment, Arrow asserts the present claim against DragonWave-X to recover
the full amount owed. While Arrow still holds and does not waive its valid remaining judgment
against DragonWave-X for $303,500.00, that judgment would be superseded if the Court in this
case enters judgment in the requested amount.


                                                  9
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 10 of 12




        52.     ComSovereign’s failure to pay such indebtedness constitutes a breach of

 ComSovereign’s obligation to Arrow.

        53.     As a proximate result of ComSovereign’s breach, Arrow has already suffered

 damages in excess of $340,000.00, and will suffer further damages in the form of accruing

 contractual penalties, contractual interest, and attorneys’ fees and costs.

                                 THIRD CLAIM FOR RELIEF
                         (Breach of the Guaranty—Against Mr. Hodges)

        54.     The preceding allegations are incorporated as though set forth fully herein.

        55.     In exchange for Arrow’s agreement to forbear legal action against his companies

 DragonWave-X and ComSovereign and to extend the companies’ contractual payment deadlines,

 Daniel L. Hodges absolutely and unconditionally guaranteed DragonWave-X and

 ComSovereign’s full payment of the amounts due under the 2020 Settlement and subsequent

 amendments.

        56.     Under the 2020 Settlement and amendments, DragonWave-X and ComSovereign

 currently owe Arrow principal in the amount of $313,000.00, plus penalties, interest, and

 attorneys’ fees and costs.

        57.     Mr. Hodges failed to pay all amounts due and owing to Arrow by DragonWave-X

 and ComSovereign by the agreed date.

        58.     Mr. Hodges’s failure to pay such indebtedness constitutes a breach of the

 Guaranty.

        59.     As a proximate result of Mr. Hodges’s breach, Arrow has already suffered

 damages in excess of $340,000.00, and will suffer further damages in the form of accruing

 contractual penalties, contractual interest, and attorneys’ fees and costs.


                                                  10
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 11 of 12




                                FOURTH CLAIM FOR RELIEF
                                   (Declaratory Judgment)

        60.     The preceding allegations are incorporated as though set forth fully herein.

        61.     DragonWave-X and ComSovereign agreed in Paragraph I(F)(a) of the 2020

 Settlement that, if they defaulted on their obligations under the 2020 Settlement, Arrow is

 entitled to dispose of the NCNR Merchandise as it sees fit.

        62.     By failing to tender payments due to Arrow under the 2020 Settlement,

 DragonWave-X and ComSovereign defaulted on their obligations.

        63.     By reason of the foregoing, and pursuant to 28 U.S.C. § 2201 and

 Paragraph I(F)(a) of the 2020 Settlement, Arrow seeks a declaration that it is relieved of any

 obligations to deliver the NCNR Merchandise and is entitled to dispose of the NCNR

 Merchandise as it sees fit.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Arrow Electronics, Inc., respectfully requests that the Court

 enter judgment in its favor and, jointly and severally, against Defendants DragonWave-X, LLC,

 ComSovereign Holding Corp., and Daniel L. Hodges and grant relief as follows:

        a.      On its First Claim for Relief, awarding damages in favor of Arrow against
                DragonWave-X in excess of $340,000.00, plus further accrued penalties, interest,
                and attorneys’ fees and costs.

        b.      On its Second Claim for Relief, awarding damages in favor of Arrow against
                ComSovereign in excess of $340,000.00, plus further accrued penalties, interest,
                and attorneys’ fees and costs.

        c.      On its Third Claim for Relief, awarding damages in favor of Arrow against Daniel
                L. Hodges in excess of $340,000.00, plus further accrued penalties, interest, and
                attorneys’ fees and costs.

        d.      On its Fourth Claim for Relief, under 28 U.S.C. § 2201 and Paragraph I(F)(a) of
                the 2020 Settlement, entering a declaratory judgment that Arrow is relieved of


                                                 11
Case 1:20-cv-03532-NYW Document 1 Filed 12/01/20 USDC Colorado Page 12 of 12




              any obligations to deliver the NCNR Merchandise that DragonWave-X ordered,
              and is entitled to dispose of that NCNR Merchandise as it sees fit.

       Such other and further relief as the Court deems just and proper.

                                DEMAND FOR JURY TRIAL

       Arrow hereby demands a trial by jury of all issues so triable.

       Dated: December 1, 2020

                                             Respectfully submitted,

                                             s/ Paul D. Swanson
                                             Paul D. Swanson
                                             Hannah E. Armentrout
                                             HOLLAND & HART LLP
                                             555 17th Street, Suite 3200
                                             Denver, CO 80202-3921
                                             Telephone: 303.295.8000
                                             Facsimile: 303.295.8261
                                             pdswanson@hollandhart.com
                                             hearmentrout@hollandhart.com

                                             Attorneys for Arrow Electronics, Inc.

 Plaintiff’s Address:
 9201 East Dry Creek Road
 Englewood, Colorado 80112




                                               12
